Order entered August 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00191-CV

                              BALTASAR D. CRUZ, Appellant

                                               V.

                          JAMES VAN SICKLE, ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09275

                                           ORDER
       The Court has before it appellant’s August 22, 2013 “objection to Court’s order of

August 19, 2013 and to notice requiring appellant to file motion for extension of deadline to file

brief, motion to reconsider appellant’s amended motion for leave to file appellant’s brief of

August 14, 2013 and, in the alternative, motion to increase word and page limits of appellant’s

brief, to sever appeals, and for extension of deadline to file appellant’s brief(s).” The Court

DENIES the objection, motion to reconsider, and motion to sever. The Court GRANTS the

motion to increase word and page limits in part, and orders that appellant’s brief be no more than

65 pages if not computer generated, or 19,500 words if computer generated. See TEX. R. APP. P.

9.4(i)(2). The Court further GRANTS the motion for extension of deadline and ORDERS
appellant to file his brief within thirty days of the date of this order. No further extensions shall

be granted without a showing of exceptional circumstances.


                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE